 

Execution Copy

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Aura Systems, Inc.

Unsecured Convertible Promissory Note

 

$14,982,040.52 Issuance Date: January 24, 2017

 

THIS UNSECURED CONVERTIBLE PROMISSORY NOTE (this “Note”), is made as of January
24, 2017, by and between The Survivor’s Trust Under the Warren L. Breslow Trust
or its registered assigns (“Holder”), and AURA SYSTEMS, INC., a Delaware
corporation (the “Company”). Capitalized terms not defined herein that are
defined in the Debt Refinancing Agreement dated as of the date hereof (the
“Refinancing Agreement”) by and between the Company, Warren Breslow, and the
Holder shall have the meaning ascribed to them therein.

 

RECITALS

 

WHEREAS, Holder is the present owner and holder of the Breslow Notes, the AM
Notes and the Overland Notes (collectively, the “Prior Notes”) which in the
aggregate evidence an indebtedness of the Company in the current outstanding
amount of $23,872,614.47, (the “Aggregate Debt”); representing principal in the
amount of $14,982,040.52, (the “Principal Debt”) together with interest accrued
thereon in the amount of $8,890,573.95 (the “Accrued Interest”); and

 

WHEREAS, this Note is one of the “New Promissory Notes” referred to in, and
being issued in connection with the consummation of the transactions
contemplated by, the Debt Refinancing Agreement.

 

 Page 1 of 14 

  

 

Execution Copy

 

NOW, THEREFORE, for value received, the Company hereby promises to pay to the
order of Holder the principal amount of $14,982,040.52 (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the “New
Principal”) together with accrued interest and other amounts owing from time to
time hereunder, all as provided herein.

 

1. CANCELLATION OF PRIOR NOTES. This Note supersedes and replaces all Prior
Notes in their entirety. Upon issuance of this Note, all Prior Notes shall
automatically be deemed canceled and no longer outstanding, and all rights with
respect thereto will forthwith cease and terminate.

 

2. INTEREST.

 

2.1. Base Interest. During the period commencing upon the Issuance Date and
continuing through the six-month anniversary of the Issuance Date, (the “Initial
Interest Period”) the Company shall pay interest on the unpaid New Principal
balance of, and accrued and unpaid interest on, this Note at a rate per annum
equal to zero percent (0.00%) (the “Interest Rate”). Upon expiration of the
Initial Interest Period, the Interest Rate will automatically increase to five
percent (5.00%) per annum.

 

2.2. Default Interest Rate. If an Event of Default shall have occurred and be
continuing, then, in addition to the other rights, powers and remedies available
to the Holder under this Note and Applicable Law, then, subject to Section 22
hereof, the Interest Rate shall be increased to a rate of eighteen percent (18%)
commencing on the date on which the applicable Event of Default shall be deemed
to have occurred and continuing until such Event of Default shall have been
cured or waived in accordance with the terms of this Note.

 

2.3. Interest Payment Dates. All interest on this Note shall be payable monthly
in arrears in cash on the last Business Day of each calendar month. All interest
due on this Note shall be computed on the basis of a 360-day year, and the
amount of interest payable each month will be based on the actual number of
calendar days during such month and, for the purposes of calculating interest,
the amount of interest shall be calculated by multiplying the unpaid principal
balance of this Note by the applicable interest rate, dividing the product by
360 and multiplying the quotient by the actual number of days elapsed during the
month. Holder understands that the amount allocated to interest for each month
will vary depending on the actual number of calendar days during such month.

 

3. MATURITY DATE. The entire unpaid New Principal balance of this Note, together
with all accrued and unpaid interest on and all other unpaid amounts owing under
this Note shall be due and payable on the sixtieth (60th) month anniversary of
the Issuance Date (the “Maturity Date”), provided however, that if the date of
the sixtieth (60th) month anniversary of the Issuance Date is not a Business
Day, then the Maturity Date shall be the next succeeding day which is a Business
Day.

 

4. PRIORITY OF PAYMENTS AND PREPAYMENT. All payments on this Note shall first be
applied to pay accrued and unpaid interest, and thereafter to pay outstanding
principal amounts. At any time and from time to time before the Maturity Date
the Company may, in its sole and absolute discretion, voluntarily prepay or
redeem any amounts then outstanding under this Note, either in whole or in part,
and without premium or penalty.

 

 Page 2 of 14 

  

 

Execution Copy

 

5. CONVERSION OF NOTES.

 

5.1. Mandatory Conversion Upon Authorized Reverse Split. Immediately upon the
Authorized Reverse Split (as defined in the Refinancing Agreement) becoming
effective (the “Mandatory Conversion Date”), $11,982,041 of the unpaid New
Principal balance then outstanding under this Note shall automatically (and
without further act) convert into 7,403,705 validly issued, fully paid and
non-assessable shares of the Company’s Common Stock. Upon conversion pursuant to
this Article 5.1, the Company shall timely issue and deliver to the Holder, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled.
Notwithstanding anything to the contrary set forth in this Note, upon conversion
of this Note in accordance with the terms hereof, the Holder shall not be
required to physically surrender this Note to the Company unless the Holder has
provided the Company with prior written notice requesting reissuance or transfer
of this Note upon physical surrender hereof. The foregoing notwithstanding, if
this Note is physically surrendered by the Holder upon conversion pursuant to
this Section 5.1, then the Company shall as soon as practicable issue and
deliver to the Holder (or its designee) a new Note of like tenor evidencing the
remaining portion, if any, of this Note not so converted.

 

5.2. Voluntary Conversion Right. At any time from and after the effective date
of an Approved Reserve Split (but not before) and so long as any portion of this
Note shall remain unpaid and outstanding, the Holder shall be entitled to from
time to time convert any or all of the unpaid and unconverted New Principal
balance then outstanding under this Note together with any and all then-accrued
but unpaid interest thereon (the “Remaining Balance”), in whole or in part, into
such number of validly issued, fully paid and non-assessable shares of the
Company’s Common Stock as is equal to the quotient of (x) the Conversion Amount
divided by (y) the Voluntary Conversion Price. Any conversion made pursuant to
this Section 5.2 shall be effectuated by Holder (i) delivering to the Company at
its principal office written notice of the Holder’s conversion election in the
form attached hereto as Exhibit I (the “Conversion Notice”) and (ii)
surrendering this Note at the principal office of the Company. Any duly
completed and executed Conversion Notice shall be effective as of the date of
the Company’s actual receipt thereof (the “Voluntary Conversion Date”), and not
before. Upon conversion pursuant to this Section 5.2, the Company shall as soon
as practicable issue and deliver to the Holder (or its designee) a new Note of
like tenor evidencing the remaining portion of this Note not so converted.

 

5.3. No Fractional Shares; Basis of Conversion Calculations. The Company shall
not issue any fraction of a share or scrip for any such fraction of a share of
Common Stock upon any conversion of this Note. In lieu of any fractional share
of Common Stock to which the Holder would otherwise be entitled, the Company
shall make a cash payment therefor equal to the product of such fraction
multiplied by the Fair Market Value of one share of Common Stock on the
Mandatory Conversion Date or Voluntary Conversion Date, as the case may be. The
Holder and the Company acknowledge that the number of shares of the Company’s
Common Stock that are issuable upon the Mandatory Conversion Date was calculated
as previously represented to Breslow by the Company.

 

 Page 3 of 14 

  

 

Execution Copy

 

6. REISSUANCE OF THIS NOTE.

 

6.1. Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will record such transfer upon
the Company’s Register and forthwith issue and deliver upon the order of the
Holder a new Note (in accordance with Section 6.4) registered as the Holder may
request, representing the outstanding New Principal being transferred by the
Holder and, if less than the entire outstanding New Principal is being
transferred, a new Note (in accordance with Section 6.4) to the Holder
representing the outstanding New Principal not being transferred. The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of Sections 4 and/or 5, the outstanding New Principal
represented by this Note may be less than the Principal stated on the face of
this Note.

 

6.2. Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of any such loss, theft or destruction,
upon receipt of an indemnity agreement or other indemnity reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such mutilated Note, the Company
shall issue and timely deliver a new Note, of like tenor, in lieu of the lost,
stolen, destroyed or mutilated Note.

 

6.3. Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 6.4) representing in the
aggregate the outstanding New Principal of this Note, and each such new Note
will represent such portion of such outstanding New Principal as is designated
by the Holder at the time of such surrender.

 

6.4. Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the New Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 6.1 or Section 6.3, the New Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the New Principal
remaining outstanding under this Note immediately prior to such issuance of new
Notes), (iii) shall have an issuance date, as indicated on the face of such new
Note, which is the same as the Issuance Date of this Note, and (iv) shall have
the same rights and conditions as this Note, including the right to be paid any
accrued and unpaid interest upon the principal amount evidenced or represented
by the new Note.

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES. If the Company at any time on or
after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Voluntary Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Voluntary Conversion Price
in effect immediately prior to such combination will be proportionately
increased. The foregoing notwithstanding, neither the number of shares issuable
upon mandatory conversion pursuant to Section 5.1 above nor the Dollar amount so
converted shall be adjusted in the event of any subdivision or combination of
Common Stock resulting from the Authorized Reverse Split. Any adjustment
pursuant to this Section 7 shall become effective immediately after the
effective date of such subdivision or combination.

 

 Page 4 of 14 

  

 

Execution Copy

 

8. VOTING RIGHTS. Except as required by Applicable Law, neither this Note nor
any provision hereof shall entitle Holder, as the holder of this Note, to vote
or receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Note be construed to confer
upon the Holder, as a holder of this Note, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise.

 

9. DEFAULT AND ACCELERATION.

 

9.1. Events of Default. The occurrence, after the Effective Date, of any one or
more of the following events, acts or occurrences shall constitute an event of
default (each an “Event of Default”):

 

9.1.1. The Company shall fail to pay, within five (5) Business Days of the due
date (whether at stated maturity or upon acceleration, demand, required
prepayment or otherwise), any principal amount of the Note; or

 

9.1.2. The Company shall breach or fail to pay interest or any other amount
(including fees, costs, expenses or other amounts) under this Note (other than
as provided in Section 9.1.1 above) within five (5) Business Days after the due
date thereof; or

 

9.1.3. The Company shall breach or fail to perform, comply with or observe, or
be in default under, any covenant or obligation required to be performed by it
(other than as provided in Sections 9.1.1 and 9.1.2) under this Note, and if
such breach or failure may be cured, such breach or failure shall not have been
cured within ten (10) Business Days after the receipt of written notice that
such breach or failure shall have occurred; or

 

9.1.4. There shall be commenced against the Company an involuntary case seeking
the liquidation or reorganization under the Bankruptcy Laws or any similar
proceeding under any other Applicable Laws or an involuntary case or proceeding
seeking the appointment of a receiver, custodian, trustee or similar official
for it, or to take possession of all or a substantial portion of its property or
to operate all or a substantial portion of its business, and any of the
following events occur: (i) the Company consents to such involuntary case or
proceeding or fails to diligently contest it in good faith; (ii) the petition
commencing the involuntary case or proceeding is not timely controverted; (iii)
the petition commencing the involuntary case or proceeding remains undismissed
or unstayed for a period of sixty (60) calendar days; or (iv) an order for
relief shall have been issued or entered therein or a receiver, custodian,
trustee or similar official appointed; or

 

 Page 5 of 14 

  

 

Execution Copy

 

9.1.5. The Company shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Laws or any similar proceeding under any
other Applicable Laws, or shall consent thereto; or shall consent to the
conversion of an involuntary case to a voluntary case; or shall file a petition,
answer a complaint or otherwise institute any proceeding seeking, or shall
consent or acquiesce to the appointment of, a receiver, custodian, trustee or
similar official for it, or to take possession of all or a substantial portion
of its property or to operate all or a substantial portion of its business; or
shall make a general assignment for the benefit of creditors; or shall generally
not pay its debts as they become due or shall admit in writing its inability to
pay its debts generally; or the board of directors of the Company (or any
committee thereof) adopts any resolution or otherwise authorizes action to
approve any of the foregoing.

 

9.2. Acceleration. If any Event of Default (other than an Event of Default
specified in clause 9.1.4 or 9.1.5 of Section 9.1 above) occurs and is
continuing, Holder may, without notice, declare all outstanding principal of,
accrued and unpaid interest on, and all other amounts under, the Note to become
immediately due and payable. Upon any such declaration of acceleration, such
outstanding principal of, and accrued and unpaid interest on, and other amounts
under the Note shall become immediately due and payable. If an Event of Default
specified in clause 9.1.4 or 9.1.5 of Section 9.1 above occurs, all outstanding
principal of, and accrued and unpaid interest on, and all other amounts under,
this Note automatically shall become immediately due and payable without any
declaration or other act on the part of the Holder. The Company hereby waives
all presentment for payment, demand, protest, notice of protest and notice of
dishonor, and all other notices of any kind to which it may be entitled under
Applicable Laws or otherwise.

 

9.3. Other Remedies. If any Default or Event of Default shall occur and be
continuing, the Holder may proceed to protect and enforce its rights and
remedies under this Note by exercising all rights and remedies available under
this Note or Applicable Laws, either by suit in equity or by action at law, or
both, whether for the collection of principal of or interest on the Note, to
enforce the specific performance of any covenant or other term contained in this
Note. No remedy conferred in this Note upon Holder is intended to be exclusive
of any other remedy, and each and every such remedy shall be cumulative and
shall be in addition to every other remedy conferred herein or now or hereafter
existing at law or in equity or by statute or otherwise.

 

9.4. Waiver of Past Defaults. As of and from the time of their occurrence and
through the Effective Date, Holder hereby waives any and all Events of Default
under the Prior Notes and/or any and all other agreements evidencing, securing
or otherwise pertaining to the indebtedness evidenced thereby to which the
Company is or hereafter becomes a party.

 

10. SECURITIES REPRESENTATIONS OF HOLDER

 

10.1. No Public Sale or Distribution. Holder understands that: (i) the
Securities are being offered and sold to Holder in reliance upon specific
exemptions from the registration requirements of federal and state securities
laws; (ii) such exemption depends, in part, on the accuracy and truthfulness of
the representations of Holder made herein and (iii) the Company is relying upon
the truth and accuracy of such representations, warranties, agreements,
acknowledgments and understandings of Holder set forth herein. All information
which has been furnished to the Company with respect to Holder’s financial
position and business experience is correct and complete as of the date hereof.
Holder (a) is acquiring this Note, and (b) upon conversion of its Note will
acquire the Conversion Shares issuable upon conversion thereof, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable
securities laws except pursuant to sales registered or exempted under the
Securities Act. Holder has no present or contemplated agreement, arrangement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws. Holder was not formed for
the purpose of purchasing the Securities.

 

 Page 6 of 14 

  

 

Execution Copy

 

10.2. Accredited Investor Status; Independent Investigation. Holder is an
“accredited investor” as that term is defined in Rule 501 of Regulation D under
the Securities Act. By reason of its business and financial experience, Holder
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the investment
in the Securities, has the capacity to protect its own interests, and is able to
bear the economic risk of such investment (including the complete loss thereof).
Holder has conducted its own investigation of the Company and to the extent
deemed necessary or advisable by Holder, has retained and relied upon qualified
professional advice regarding the investment, tax and legal merits and
consequences of this Note and an investment in the Securities. Holder and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and with all materials relating
to the offer and sale of the Securities which have been requested by Holder.
Holder and its advisors, if any, have been afforded the opportunity to ask
questions of the Company.

 

10.3. No Governmental Review. Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of any investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

10.4. Restricted Securities. Holder understands that the Securities being
acquired hereunder are characterized as “restricted securities” under the
federal and state securities or “blue sky” laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act and applicable state securities or
“blue sky” laws only in certain limited circumstances. Holder is familiar with
Rule 144 promulgated by the SEC, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act and applicable
state securities laws, pursuant to which the Securities must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt from such
registration. Holder further understands that the Securities have not been
registered under the Securities Act or any state securities laws and that
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

 

 Page 7 of 14 

  

 

Execution Copy

 

10.5. Validity; Enforcement. The consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of Holder and this Note has been duly and validly authorized, executed and
delivered on behalf of Holder. Upon execution by Holder, this Note will be a
legal, valid and binding obligation of Holder, enforceable against Holder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or conveyance or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability and except as rights of indemnity or
contribution may be limited by federal or state securities or other laws or the
public policy underlying such laws.

 

10.6. Brokers. Holder has not paid and is not obligated to pay any fee or
commission to any broker, finder, investment banker or other intermediary in
connection with this Note or any of the transactions contemplated hereby.

 

10.7. No Solicitation. No Securities were offered or sold to Holder by means of
any form of general solicitation or general advertising, and in connection
therewith Holder has not (i) received or reviewed any advertisement, article,
notice or other communication published in a newspaper or magazine or similar
media or broadcast over television or radio whether closed circuit, or generally
available, or (ii) attended any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

 

11. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Unless the
context clearly requires otherwise, the use of the word “including” is not
limiting and the use of the word “or” has the inclusive meaning represented by
the phrase “and/or.” Unless otherwise specified, the plural includes the
singular and vice versa.

 

12. FAILURE OR INDULGENCE NOT WAIVER. Except as expressly provided otherwise in
this Note, no failure or delay on the part of a party in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.

 

 Page 8 of 14 

  

 

Execution Copy

 

13. NOTICES; PAYMENTS; AMENDMENTS.

 

13.1. Notices. All notices, requests, demands and other communications which are
required or may be given under this Note shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile prior to 3:00 p.m. California
time on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day which is not a Business Day or later than 3:00 p.m. California time on a
Business Day; (iii) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given, in each case
properly addressed to the party to receive the same and, provided confirmation
of transmission, deposit, or delivery, as the case may be, is mechanically or
electronically generated and kept on file by the sending party. The addresses,
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Aura Systems, Inc.
10541 Ashdale Avenue
Stanton, CA 90680
Attention: Chief Executive Officer
Telephone: (310) 643-5300
Facsimile: (310) 643-7457

 

If to Holder:

 

At the address and/or facsimile as provided on the signature page hereof

 

or at such other address or addresses or facsimile number and/or to the
attention of such other Person as the recipient party may specify by written
notice given in accordance with this Section.

 

13.2. Amendments. This Note may be amended, supplemented or otherwise modified
only with the written consent or agreement of both the Company and the Holder.

 

13.3. Payments. Whenever any amount expressed to be due by the terms of this
Note is due on any day which is not a Business Day, the same shall instead be
due on the next succeeding day which is a Business Day.

 

14. CANCELLATION. After all Principal, accrued interest, and other amounts at
any time owed on this Note have been converted or otherwise paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

15. GOVERNING LAW. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO
CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS) AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 

16. CONSENT TO JURISDICTION AND VENUE. ANY SUIT, LEGAL ACTION OR SIMILAR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS NOTE SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY OF LOS
ANGELES OR IN THE COURTS OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF
CALIFORNIA SITTING IN THE CITY OF LOS ANGELES. HOLDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

 Page 9 of 14 

  

 

Execution Copy

 

17. WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
OUT OF OR IN CONNECTION WITH THIS NOTE OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.

 

18. ATTORNEYS FEES. In any action, suit or other proceeding to enforce or
interpret any of the provisions of this Note, the prevailing party shall be
entitled to recover its attorneys’ fees and expenses incurred in connection
therewith.

 

19. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable in any respect by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Note so long as this Note as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

20. ENTIRE AGREEMENT. This Note together with the Refinancing Agreement
constitutes the entire understanding and agreement between the Holder and the
Company with respect to the collective subject matter hereof and thereof and
supersedes all prior and contemporaneous oral or written agreements,
understandings, negotiations, discussions and undertakings relating to such
subject matter.

 

21. COUNTERPARTS. This Note may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

 Page 10 of 14 

  

 

Execution Copy

 

22. MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed
to, establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted under Applicable Law. In the event that the rate
of interest required to be paid or other charges under this Note exceeds the
maximum permitted by Applicable Law, then such rate or amount, as the case may
be, shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate, as the case may be, as would not be so prohibited by Applicable
Law. Such adjustment shall be effected, to the extent necessary, by reducing or
refunding, at the option of the Holder, the amount of interest or any other
amounts which would constitute unlawful amounts required to be paid or actually
paid to Holders under this Note.

 

23. NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

24. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

“Applicable Laws” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority and all common law duties, (ii) Consents of any Governmental Authority
and (iii) orders, writs, decisions, rulings, judgments or decrees of any
Governmental Authority binding upon, or applicable to, the Company or Holder, as
the case may be.

 

“Authorized Reverse Split” has the meaning as prescribed in the Refinancing
Agreement.

 

“Bankruptcy Laws” means Title 11 of the United States Code (11 U.S.C. Section
101 et seq.) or any other federal or state law relating to bankruptcy,
insolvency or reorganization or for the relief of debtors, in each case as
amended from time to time.

 

“Bloomberg” means Bloomberg, L.P. or any successor entity.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banking institutions in the City of Los Angeles, California, are authorized or
required by law to close.

 

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security on the Principal Market, as reported by Bloomberg,
or, if the Principal Market begins to operate on an extended hours basis and
does not designate the closing trade price then the last trade price of such
security prior to 4:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last trade price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing do not apply, the last trade price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group Inc. If the Closing Sale
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Sale Price of such security on such date shall be
the fair market value as mutually determined in good faith by the Company’s
board of directors whose determination or calculation (as the case may be) shall
be binding upon all parties absent demonstrable error.

 

 Page 11 of 14 

  

 

Execution Copy

 

“Common Stock” means (i) the Company’s shares of common stock, $0.0001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Consents” means all consents, approvals, authorizations, waivers, permits,
grants, franchises, licenses, findings of suitability, exemptions or orders of,
or any registrations, certificates, qualifications, declarations or filings
with, or any notices to, any Governmental Authority or other Person.

 

“Conversion Amount” means the portion of the Remaining Balance to be converted
or otherwise redeemed.

 

“Conversion Shares” means those shares of Common Stock issuable to Holder upon
conversion of this Note in accordance with the terms hereof.

 

“Effective Date” has the meaning as prescribed in the Refinancing Agreement.

 

“Fair Market Value” means the average of the Closing Sale Prices for the Common
Stock on the Principal Market or, if the Common Stock is not listed on the
electronic bulletin board, as reported by the principal U.S. national or
regional securities exchange or quotation system on which the Common Stock is
then listed or quoted, as reported by Bloomberg, in each case for the seven (7)
Trading Days prior to the date of determination of fair market value. If the
Fair Market Value cannot be calculated on the foregoing basis, the Fair Market
Value shall be the fair market value as determined in good faith by the
Company’s Board of Directors.

 

“Governmental Authority” means any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including the SEC and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any other stock exchange or self-regulatory organization,
including the OTC Bulletin Board, OTC Markets Inc. and the Pink OTC Markets,
Inc.

 

“Issuance Date” means January 20, 2017.

 

“Person” means any entity, corporation, company, association, joint venture,
joint stock company, partnership, trust, organization, individual (including
personal representatives, executors and heirs of a deceased individual), nation,
state, government (including agencies, departments, bureaus, boards, divisions
and instrumentalities thereof), trustee, receiver or liquidator, as well as any
syndicate or group that would be deemed to be a Person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

 

 Page 12 of 14 

  

 

Execution Copy

 

“Principal Market” means the exchange or over-the-counter market on which the
Common Stock is primarily listed on or quoted for trading, which, as of the date
hereof is the OTC Bulletin Board.

 

“SEC” means the Securities and Exchange Commission, or any successor agency.

 

“Securities” means collectively this Note and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, all as the same shall be in effect at the
time.

 

“Stockholder Approval” has the meaning as prescribed in the Refinancing
Agreement.

 

“Resolutions” has the meaning as prescribed in the Refinancing Agreement.

 

“Voluntary Conversion Price” means $0.20 per share as subject to adjustment from
time to time pursuant to the provisions of this Note.

 

[Remainder of this page intentionally blank]

 

 Page 13 of 14 

  

 

IN WITNESS THEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

  COMPANY       AURA SYSTEMS, INC.         By: /s/ Melvin Gagerman     Melvin
Gagerman     Chief Executive Officer

 

AGREED AND ACCEPTED:

 

THE SURVIVOR’S TRUST UNDER THE WARREN L. BRESLOW TRUST

 

By: /s/ Warren L. Breslow   Warren L. Breslow, Trustee        
Email:Wbreslow@breslowent.com   Address: 394 N Saltair Ave   Los Angeles, CA
90049  

 

 Page 14 of 14 

  

